Citation Nr: 0029290	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-51 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO decision which, in part, denied an 
increase in a 30 percent rating for service-connected PTSD.  
The Board remanded the case to the RO in January 1999 for 
further action.  In May 2000, the RO increased the evaluation 
for PTSD to 70 percent.  The veteran has not indicated that 
he is satisfied with this rating.  Thus, the claim for an 
increased rating is still on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

When the case was remanded by the Board, there was also a 
pending appellate issue of entitlement to a total disability 
rating based on individual unemployability (TDIU rating).  
However, in May 2000 the RO granted a TDIU rating, and thus 
such issue is no longer on appeal.


FINDING OF FACT

The veteran's service-connected PTSD is of a severity to 
preclude him from obtaining or retaining employment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.16(c), § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1968 to March 1971, including service in Vietnam.  Available 
service medical records are negative for a psychiatric 
disorder.  

Post-service medical records from the 1980s to early 1990s 
show various psychiatric disorders and substance abuse 
problems.  Diagnoses included PTSD dysthymic disorder, and 
marijuana dependence.  

In an August 1994 decision, the RO granted service connection 
for PTSD, with a 30 percent evaluation.  This is the 
veteran's only service-connected disability.  

In March 1995, the veteran claimed an increased rating for 
PTSD.  In May 1995, he filed a claim for a TDIU rating, and 
he noted he last worked in January 1995.

A private psychiatric evaluation conducted in June 1995 noted 
a diagnosis of recurrent major depression.  The examiner 
noted that the veteran suffered from a major depressive 
episode with marked psychomotor retardation, dysphoria, and 
was unable to function without proper management.  The 
examiner indicated that his prognosis was good if he was on 
the right medication.  

A disability determination evaluation was conducted in August 
1995 in connection with the veteran's claim for disability 
benefits from the Social Security Administration (SSA).  The 
veteran indicated that PTSD caused him to be easily 
frustrated and aggravated.  He related that he had nightmares 
and difficulty sleeping.  A history of depression was also 
noted.  It was revealed that he last worked in January 1995 
and stopped due to back pain.  The diagnostic assessment, in 
pertinent part, was PTSD.  

Records from the SSA demonstrate that the veteran was awarded 
disability benefits in August 1995 based on a primary 
diagnosis of a mood disorder and a secondary diagnosis of an 
anxiety related disorder.  

On VA examination in October 1995, the veteran complained of 
sleeplessness, combat-related nightmares 2-3 times per week, 
depression, and anxiety.  He stated that he was easily 
angered and kept to himself most of the day.  He related that 
he had not worked since January 1995.  The diagnosis was 
PTSD.  

A March 1998 VA medical record notes the veteran's continued 
sleep problems and nightmares.  His symptoms included 
avoidance, numbing, irritability, and poor concentration.  
The diagnosis was PTSD and depression.  The Global Assessment 
of Functioning (GAF) score was 46.  

On VA examination in April 1998, the veteran related that his 
PTSD symptoms had increased since the previous examination.  
He reported that he had nightmares 3 to 4 times per week, 
poor sleep, and worsening temper with rage attacks.  The 
veteran related that he was depressed, his hands shook, and 
he stayed to himself.  He indicated that he last worked 5 
years ago as a truck driver and quit because he hurt his back 
and had bad nerves.  It was noted that he was married on two 
occasions, the last time for 10 years.  He said that he got 
along fair with his wife.  The examiner noted that the 
veteran demonstrated no bizarre motor movements or tics.  His 
mood was somewhat tense and his affect was appropriate.  No 
delusions, hallucinations, ideas of reference or 
suspiciousness were noted.  His memory, both remote and 
recent, appeared to be good.  The diagnosis was PTSD.  The 
GAF was 46.  

A March 1999 VA medical record reflects that the veteran 
received regular individual psychotherapy and medication 
management, and attended group therapy sessions.  It was 
noted that his PTSD symptoms included significant insomnia, 
irritability, nervousness, nightmares, flashbacks, avoidance 
of military reminders, hypervigilance, startle response, poor 
concentration and poor memory.  The diagnoses were PTSD, 
depression, and cannabis dependence in partial remission.  
The GAF was 40.  It was noted that his symptoms from such 
diagnoses were of such severity and persistence that he was 
demonstrably unable to obtain or retain employment.  

On VA examination in March 1999, the veteran related that his 
PTSD symptoms had worsened since the last compensation 
examination.  He indicated that his sleep disturbances had 
increased and he had greater difficulty controlling his 
temper.  He stated that he experienced nightmares 2 to 3 
times per week.  He said that he continued to receive 
outpatient treatment for PTSD but had never been hospitalized 
for the condition.  The veteran reported that he used 
marijuana occasionally.  He stated that he was not close to 
his family and did not have a lot of friends.  The diagnosis 
was PTSD, cannabis dependence in partial remission, and 
depression not otherwise specified.  His GAF was 42.  It was 
noted that the veteran had serious impairment in social and 
occupational functioning.  The examiner said that the veteran 
had no friends, was unable to keep a job, and had difficulty 
with mood due depression and his inability to control his 
temper.  Impaired impulse control was also noted.  The 
examiner stated that he had difficulty adapting to stressful 
situations, including work or a work-like setting and an 
inability to establish and maintain effective relationships.  

In a March 2000 report, the VA doctor who performed the March 
1999 VA examination indicated he had reviewed the claims 
folder.  The doctor then opined that the veteran's level of 
social and occupational functioning impaired due solely to 
PTSD was severe.  The doctor indicated that the GAF of 42 
represented the degree of impairment related solely to PTSD.  
The doctor also opined that the veteran was unemployable due 
to PTSD.  

In a May 2000 decision, the RO increased the evaluation for 
the veteran's service-connected PTSD to 70 percent.  The 
veteran's claim for a TDIU rating was also granted.  



II.  Analysis

The veteran's claim for an increase in a 70 percent schedular 
rating for PTSD is well grounded, meaning plausible.  The RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's claim and appeal, the 
regulations pertaining to evaluating psychiatric disabilities 
were revised, effective November 7, 1996.  As the veteran's 
claim for a higher rating for PTSD was pending when the 
regulations changed, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new criteria only apply to the period of time 
after their effective date.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990); VAOPGCPREC 3-2000.  

The veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996).  
This code provides that a 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating were each independent bases for granting a 100 
percent rating).  

In addition, prior to the revision in the criteria governing 
the evaluation of mental disabilities, VA regulation provided 
that, where the only compensable service-connected disability 
was a mental disorder that warranted a 70 percent rating 
under the rating criteria, a 100 percent schedular rating was 
to be assigned if the mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).  Subsection (c) has 
been removed from the rating schedule, effective November 7, 
1996.  However, since this appeal was pending before then, 
the old regulation can still be considered and applied.  
Karnas, supra.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1999).  The new rating criteria provide that a 70 percent 
rating is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The medical records from recent years show deterioration in 
the veteran's PTSD.  He last worked in 1995 and was awarded 
SSA disability benefits for a psychiatric condition.  The 
1999 VA examination, together with a 2000 opinion by the 
examiner, are to the effect that the veteran is unable to 
work due to his service-connected PTSD.  In assigning the 
current 70 percent schedular rating for PTSD (the veteran's 
only service-connected disability) plus a TDIU rating, the RO 
essentially conceded such condition prevents employment.  

As noted, one of the alternative tests for a 100 percent 
schedular rating under the old criteria is that PTSD make the 
veteran demonstrably unable to obtain or retain employment.  
The evidence shows the veteran's PTSD meets this test, and 
thus a 100 percent schedular rating under the old criteria is 
warranted.  


ORDER

An increased 100 percent schedular rating for PTSD is 
granted.  



		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

